UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

- - - - - - - - - - - - - - -- - - - - - X

THEODORE KING and GARY LA BARBERA,
Trustees of Local 282 International
Brotherhood of Teamsters Welfare, Pension,      MEMORANDUM AND
Annuity, Job Training and Vacation/Sick         ORDER
Leave Trust Funds,
                                                CV 00-0449 (MDG)

                                  Plaintiffs,

               - against -

C.A.C. INDUSTRIES, INC.,

                                   Defendant.

- - -- - - - - - - - - - - - - - - - - - X


GO, United States Magistrate Judge:

     Plaintiffs THEODORE KING and GARY LA BARBERA, Trustees of

Local 282 International Brotherhood of Teamsters Welfare, Pension,

Annuity, Job Training and Vacation/Sick Leave Trust Funds

("plaintiffs") bring this action against defendant C.A.C.

INDUSTRIES, INC. ("CAC") to collect fringe benefits CAC failed to

pay in violation of 29 U.S.C. §§ 1132 and 1145 and 29 U.S.C. § 185.

After defendant moved for summary judgment, plaintiff cross moved

for partial summary judgment.    The parties have consented pursuant

to 28 U.S.C. § 636(c) to having me hear all matters in this action.


                               BACKGROUND

     The facts pertinent to these motions are set forth in the

affidavit of Michael Capasso, President of defendant CAC, in

support of Defendant's Motion for Summary Judgment ("Capasso Aff.")
(DE 24); the declaration of Theresa Cody, an employee of the Funds

in support of Plaintiff's Opposition to Defendant's Motion for

Summary Judgment and Plaintiffs' Cross Motion for Partial Summary

Judgment ("Cody Decl.") (DE 22), and the affidavit of Michael

Capasso in Support of the Motion for Summary Judgment and in

Opposition to the Cross Motion for Partial Summary Judgment (to be

docketed).

     These following facts are undisputed, except as otherwise

indicated.


The Applicable Agreements

     Plaintiffs Theodore King and Gary La Barbera are the Trustees

of the Local 282 Welfare Fund, the Pension Fund, the Annuity Fund

and the Job Training and Vacation and Sick Leave Trust Fund

(collectively, the "Funds").   See Cody Decl. ¶ 4.   The Funds are

multi-employer employee benefit plans that were established

pursuant to the terms of various collective bargaining agreements

("CBAs") between Building Material Teamsters Local 282 and various

employers who are required to make contributions to the Funds on

behalf of their employees covered by the CBAs.   See id. ¶ 2.   The

Funds are administered by the eight trustees, including the two

named plaintiffs in this action, and are operated pursuant to the

terms of the Agreements and Declarations of Trust between Local 282

and employers who have signed a collective bargaining agreement

("CBA) with Local 282 (the "Trust Agreement").   See Cody Decl.


                                 -2-
¶¶ 4-5, Exh. A.

     The Trustees seek in this action to collect certain

contribution due to the Funds under two collective bargaining

agreements ("CBAs") between Local 282 and the General Contractors

Association of New York, Inc., of which defendant CAC is a member.

Capasso Aff. ¶ 2.1    Under the CBAs, employers are required to make

contributions to the Funds at a specified rate for each hour worked

during the regular work-week, up to a maximum of forty (40) hours

per week.   See §§ 13(A), (B) and (E) of the applicable CBAs;

Capasso Aff. ¶ 2, Exhs. 1, 2.     The contributions paid by defendant

and other employers bound under similar collective bargaining

agreements are deposited into a trust administered pursuant to the

Trust Agreement.     See Cody Aff. ¶ 5.

     As recognized in the CBAs, the agreements are designed to

provide "maximum employment for the Employees of the Employer

within the industry-wide collective bargaining unit covered by the

Agreement ... [and] for the further purpose of protecting the job

security, wages and other standards of employment established in

this industry ..."     CBAs § 6, first par.   In Section 8, which is



      1
         Copies of the 1993-1996 and 1996-1999 CBAs at issue here
 are attached as Exhs. 1, 2, respectively, to Capasso Aff. Since
 the pertinent provisions in the two CBAs are virtually identical,
 except for different time periods and wages and contribution
 rates, this Court will refer to the provisions of both agreements
 jointly. Although plaintiffs allege that CAC signed the CBAs,
 Compl. ¶ 8, the only CBAs submitted to the Court clearly were
 signed by the General Contractors Association of New York.
 Capasso Aff., Exh. 1 at 31, Exh. 2 at 29.

                                   -3-
entitled "Work Preservation," employers are prohibited from

disposing of trucks, except under certain conditions, and from

"hir[ing] outside trucks or equipment unless all his available

suitable trucks and equipment are in use."    Id. §§ 6(A), 6(C),

6(D).   Where work is subcontracted by an employer or subcontractor

on the site, the employer is required to submit "monthly reports of

all hours worked for each Employee, in all classifications covered

by this Agreement, whether that work is performed by an Employee of

the Employer or an Employee of a subcontractor or any subcontractor

of a subcontractor."   CBAs § 7(A).    In addition, the employer must

notify the "Funds, on a weekly basis, of the identity of the

supplier, the number of trucks supplied and the hours of work

involved for each truck" and is obligated to CBAs § 6(D).    If a

subcontractor or subcontractor of a subcontractor fails to make

requisite contributions to the Funds or if a supplier of trucks

fails to pay requisite wages or benefits, the employer is liable

for payment.   See CBAs §§ 6(D), 7(B).

     Section 6(D) of the CBAs requires employers who do not have

any or enough trucks or equipment to hire trucks and equipment only

from suppliers who provide wages and working conditions comparable

to the terms under the CBA and states as follows:

     The Employer shall not hire outside trucks or equipment
     unless all his available suitable trucks and equipment
     are in use. Thereafter, the Employer shall hire only
     from others whose drivers receive wages, working
     conditions, benefits and standards of employment at least
     as favorable as those contained herein. The Employer
     shall notify the Local 282 Welfare, Pension, Annuity &

                                 -4-
     Job Training Funds, on a weekly basis, of the identity of
     the supplier, the number of trucks supplied and the hours
     of work involved for each truck. If the Union, by an
     officer, by written notice with report of delivery,
     notifies the Employer that a truck or equipment supplier
     is not complying, the Employer shall be responsible for
     such non-compliance for the period only beginning two (2)
     working days after the day of receipt of such notice . .
     . .

Capasso Aff. ¶ 3, Exhs. 1, 2.

     Section 13 requires that contributions be made into four

specified benefit funds, including the three Funds joined herein as

plaintiffs.       The provisions for the Welfare Fund, the Pension Fund

and the Job Training Fund set forth in §§ 13(A), 13(B) and 13(E) of

the CBAs require contributions at a specified rate "for each hour

worked under this Agreement, during the regular work-week (Monday-

Friday), up to a maximum of forty (40) hours."       Id.


The July 1995 payment to the Funds

     CAC is a signatory to the applicable CBAs.       See Cody Decl. at

¶ 11.       In December 1994, defendant CAC rented a truck without a

driver to another company.       See Capasso Aff. ¶ 6.   On a shop

steward report for hired trucks for the week of December 12, 1994,

the driver of the truck, Junior Walfall, was listed as having

worked eight hours on December 16, 1994 and CAC was listed in the

column for "Equipment Truck Rental Company."2      Id.     ¶ 15.   After


        2
        Shop steward reports are compiled at a job site where a
 Local 282 shop steward is present in order to ensure that the
 applicable Local 282 CBAs are being followed. See Cody Decl.
 ¶ 13. The shop steward generally has each driver reporting to a
                                                     (continued...)

                                     -5-
the other company using defendant's truck failed to pay benefits to

the Funds for the driver, Junior Walfall, plaintiffs demanded by

letter dated June 29, 1995, that CAC pay the contributions due for

this one day.   See Capasso Aff. ¶¶ 6-7, Exh. 3; Cody Decl. ¶ 14,

Exh. D.   Plaintiffs' position is that they believed Junior Walfall

to be a CAC employee, since his name was listed on a Shop Steward

Report.   See Cody Decl. ¶ 14, Exh. E.

     In response, defendant explained in a letter dated July 13,

1995 that CAC rented their truck, without a driver, to another

company and that Junior Walfall was not employed by CAC.     See

Capasso Aff. ¶ 8, Exh. 4; Cody Decl. ¶ 16, Exh. F.     Nonetheless,

CAC subsequently sent the Funds checks for the benefits due and

plaintiffs cashed the checks.   See Capasso Aff. ¶ 8; Cody Decl.

¶ 16.


The Joint Venture

     Around April 1995, defendant CAC entered into a joint venture

with A.F.C. Enterprises, Inc. for work to be done at the USTA

Tennis Center (the "Joint Venture").     See Capasso Aff. ¶ 12.    The

Joint Venture is also a party to a collective bargaining agreement

with Local 282.   See Cody Decl. at ¶ 11.    CAC supplied the trucks



     2
      (...continued)
 particular job site sign in and identify himself. Id.      Relying
 on the shop steward report, plaintiffs contend that Mr.    Walfall
 was a CAC employee, while defendant contends the driver    was hired
 by the company renting the truck. Compare Cody Decl. ¶     14, Exh.
 E; Capasso Aff. ¶ 6.

                                 -6-
and equipment to the Joint Venture, since the Joint Venture did not

own any trucks or equipment.    Id.   According to defendant, the

benefits for the Funds were initially not paid by the Joint Venture

because defendant believed that CAC was responsible for the payment

of the drivers' benefits, as the supplier of the trucks and

equipment.   Id. at ¶¶ 12-13.

     When the general contractor of the USTA Tennis Center job

asked that the men on the job be employed by the Joint Venture for

insurance reasons, the Joint Venture agreed.     See Capasso Aff. at

¶ 14.   On June 14, 1996, the Joint Venture entered into a CBA with

Local 282.   See id. at ¶ 14, Exh. 7.    The Joint Venture

subsequently paid the contributions for the drivers working for the

Joint Venture.   See Capasso Aff. ¶ 19.

     While CAC was part of the Joint Venture, it also engaged in

its own separate projects.   See Capasso Aff. at 5, n. 2.     Some

drivers worked interchangeably on CAC projects and the Joint

Venture project and, on many weeks, the total hours worked by

certain drivers exceeded 40 hours a week.     See id.   Mr. Capasso

stated that the Joint Venture assumed that all contributions paid

for a driver who would be counted towards the forty hour limit

irrespective of whether the driver was employed by CAC or the Joint

Venture, in light of plaintiffs' prior position that CAC remained

liable for contributions owed for work by drivers using CAC trucks.

See id. at ¶ 15.



                                  -7-
                             DISCUSSION

     Summary judgment is appropriate pursuant to Fed. R. Civ. P. 56

when "the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law."

Citizens Bank of Clearwater v. Hunt, 927 F.2d 707, 710 (2d Cir.

1991) (citations omitted).   The moving party bears the initial

burden of demonstrating an absence of material facts and once it

has done so, the burden shifts to the non-moving party.    See

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).    In

determining whether there is a genuine issue of material fact, the

court must resolve ambiguities and draw inferences in favor of the

non-moving party.   See id. at 330 n.2; Capital Imaging Assocs.,

P.C. v. Mohawk Valley Med. Assocs., Inc., 996 F.2d 537, 542 (2d

Cir. 1993).   A party opposing summary judgment must present

"significant probative" supporting evidence that a factual dispute

exists.   See Fed. R. Civ. P. 56(e); Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986).

     The main issue raised in the motions is whether the 40 hour

weekly cap on contributions required to paid under Section 13 of

the CBAs should be separately calculated for the employees paid by

CAC under Section 6(D), as a supplier of equipment, and for the

employees of the Joint Venture, or whether CAC may combine those

hours with the hours worked by the same workers performing work for

                                  -8-
CAC and for the Joint Venture.    Besides disputing the plaintiffs'

interpretation of the CBAs, defendant argues that plaintiffs are

equitably estopped from denying that the contributions made by

defendant and the Joint Venture should be combined under a single

cap.


Equitable Estoppel

       CAC contends that because plaintiffs previously found CAC

liable for contributions owed for a driver of its truck leased to

another company, plaintiffs are estopped from not crediting CAC for

contributions made for drivers who worked for the Joint Venture

using CAC vehicles.    As plaintiffs correctly observe, CAC failed to

plead equitable estoppel as an affirmative defense as required by

Rule 8(c) of the Federal Rules of Civil Procedure.    See Plaintiffs'

Memorandum of Law in Opposition to Defendant's motion for Partial

Summary Judgment and in Support of Plaintiffs' Cross-Motion for

Partial Summary Judgment (DE 20) at 11.    A failure to plead

estoppel or any of the other affirmative defenses listed in Rule

8(c) generally results in waiver.    National Market Share, Inc. v.

Sterling Nat. Bank, 392 F.3d 520, 526 (2d Cir. 2004).    Since CAC

has not offered any reason why it did not raise this defense

earlier, this defense is waived.    Cf. Rose v. Amsouth Bank of

Florida, 391 F.3d 63, 65 (2d Cir. 2004) (district court may

entertain unpleaded affirmative defense that would not have been

"'pragmatically possible'" to raise earlier, provided there is no


                                   -9-
undue prejudice, bad faith, futility and undue delay) (citations

omitted).

     In any event, this defense is meritless.     The doctrine of

equitable estoppel will apply in the ERISA context only where

"extraordinary circumstances" exist.     See Schonholz v. Long Island

Jewish Med. Ctr., 87 F.3d 72, 78 (2d Cir. 1996).     In addition to

proving extraordinary circumstances, a party must establish all

three elements of equitable estoppel: "(1) material

misrepresentation, (2) reliance and (3) damage."     Lee v. Burkhart,

991 F.2d 1004, 1009 (2d Cir. 1993) (citing Gridley v. Cleveland

Pneumatic Co., 924 F.2d 1310, 1319 (3d Cir. 1991)); see Bonovich v.

Knights of Columbus, 146 F.3d 57, 62 (2d Cir. 1998) (citing the

virtually identical elements of promissory estoppel); Berg v.

Empire Blue Cross and Blue Shield, 105 F. Supp. 2d 121, 129

(E.D.N.Y. 2000) (citing elements of equitable estoppel).

     Defendant points to no affirmative misrepresentation made by

plaintiffs.   At most, there was a misunderstanding over the reason

why plaintiffs found defendant liable for contributions for Mr.

Westphal's services, a dispute arising from different views as to

whether he was an employee of CAC.     See Lee, 991 F.2d at 1010

(equitable estoppel not applied where there was confusion as to

which company actually insured plaintiff, rather than an

affirmative misrepresentation); Herter v. Dick’s Clothing &

Sporting Goods, Inc., 58 F. Supp.2d 306, 312 (S.D.N.Y. 1999)

(equitable estoppel not applied where proof of misrepresentation

                                -10-
was statement that employer provided "very good coverage").

     Moreover, CAC had the right to challenge the plaintiffs'

finding that Mr. Westphal was a CAC employee and that CAC had

violated the CBA under Section 9 of the CBA.    Rather than availing

itself of the available dispute resolution procedures, CAC simply

acquiesced to plaintiffs' demand for payment and sent a letter

stating that Mr. Westphal was not an employee, but enclosing the

the payments for contributions demanded.    See Capasso Aff. ¶¶ 7-10,

Exhs. 4, 6.    Such circumstances hardly amount to reliance on the

part of defendant, let alone reasonable reliance.

     Even if CAC has sufficiently established misrepresentation and

reliance, mere reliance is not enough to satisfy the "extraordinary

circumstances" requirements applicable to any defense of equitable

estoppel in this ERISA case.    See Patterson v. J.P. Morgan Chase &

Co., No. 01 Civ. 7513 (JSM), 2002 WL 207123 at *6 (S.D.N.Y. Feb.

11, 2002).    The "'extraordinary circumstances' necessary to

equitable estoppel in the context of an ERISA plan require conduct

tantamount to fraud."    Greifenberger v. Hartford Life Ins. Co., 131

F. App’x 756, 759 (2d Cir. 2005) (citing Devlin v. Transportation

Communications Int’l Union, 173 F.3d 94, 101-102 (2d Cir. 1999)).

No such conduct is alleged here.


40 Hour Cap Provision

     Both parties rely on various provisions of the CBAs as support

for their respective positions as to operation of the 40 hour cap


                                 -11-
and its applicability here.   It is well settled that "[w]hen courts

interpret CBAs, traditional rules of contract interpretation apply

as long as they are consistent with federal labor policies."

Aeronautical Indus. Dist. Lodge 91 of the Int'l Assoc. of

Machinists and Aerospace Workers, AFL-CIO v. United Tech. Corp.,

230 F.3d 569, 576 (2d Cir. 2000); see King v. Plan It Constr. &

Equip. Co., 179 F. Supp.2d 71, 75 (E.D.N.Y. 2002).   In interpreting

a contract, courts must "give effect to the intent of the parties

as revealed by the language of the agreement."   Tr. of the

Bricklayers and Allied Craftworkers v. Charles T. Driscoll Masonry

Restoration Co., 165 F. Supp.2d 502, 510 (S.D.N.Y. 2001).

     As noted by defendant, the intent of Section 6(D) may simply

be to ensure the payment of benefits to the Funds should an

employer need to hire outside trucks or equipment.   To achieve this

goal, Section 6(D) holds the supplier/owner of the equipment

primarily responsible for payment obligations for the employees

operating that equipment.   The employer then becomes responsible

for the payment of such benefits only upon notice that the owner of

the equipment has not complied with the CBA.   Similarly, under

Section 7(B) governing the payment of contributions for

subcontracted work, the subcontractor is responsible, but the

employer is liable if the subcontractor does not comply.    CAC is

thus primarily liable for contributions when it is a supplier of

equipment or a subcontractor and, as defendant notes, when it is

paying for work performed by its employees when it is engaged in

                                -12-
its own projects, some of whom may perform work for the Joint

Venture.

     The obligations of employers to make contributions under the

CBAs are set forth in five different provisions of Section 13.

CAC argues that since it is primarily liable for contributions as a

supplier under Section 6(D), it should not be subject to two

separate 40 hour limits for contributions required by Sections

13(A), 13(B) and 13(E) for both its employees working for it and

for the same employees working for the Joint Venture.    As defendant

points out, a primary purpose of Section 13 is to insure that each

employee receive welfare benefit contributions for up to 40 hours

worked each week.   However, the determination of the issue depends

on an interpretation of the language of the CBAs here.    The issue

in this case arises because CAC has employees who are also employed

by the Joint Venture.   However, it is undisputed that both CAC and

the Joint Venture have separately entered the relevant CBAs.    Thus,

they are each "[t]he Employer" under the various provisions of the

respective CBAs each signed.   Nothing in the language or structure

of the CBAs suggests that "Employer" encompasses affiliated

entities.   It makes little sense to treat employees who work for

two different, unrelated employers differently from employees who

happen to work for two separate, but affiliated employers.

     Thus, I find that the term "Employer" in Sections 13(A), and

13(B) and 13(E), which direct "[t]he Employers" to make

contributions at a specified rate "for every hour paid for, up to a

                                -13-
maximum of forty (40) hours per Employee per week" means each

employer that signs an applicable collective bargaining agreement.

Accordingly, the limits the 40 hour cap on contributions required

to be paid must be calculated separately for each employer under

its respective agreement.

     Also, as plaintiffs point out, because these provisions refer

to "the Agreement," employers are covered under their respective

agreements and hence, two employers would each be subject to a 40

hour cap under their respective agreements.

     Thus, I find that Section 6(D) is subject to the 40 hour cap

for work per employee as contained in Sections 13(A), 13(B) and

13(E).

                               CONCLUSION

     For the foregoing reasons, defendant's motion for summary

judgment is denied and plaintiff's motion for partial summary

judgment is granted.

     SO ORDERED.

Dated:    Brooklyn, New York
          October 17, 2018


                                       /s/
                                     MARILYN DOLAN GO
                                     UNITED STATES MAGISTRATE JUDGE




                                  -14-
